UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6636


DOUGLAS ALAN FRASCH,

                  Petitioner - Appellant,

             v.

ROBERT KOPPEL, Warden; DOUGLAS F. GANSLER, Attorney General
of the State of Maryland,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:03-cv-02482-JFM)


Submitted:    January 30, 2009              Decided:   February 13, 2009


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Warren Lease, SMITH, LEASE & GOLDSTEIN, LLC, Rockville,
Maryland, for Appellant. Mary Ann Rapp Ince, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas      Alan    Frasch         seeks    to    appeal      the   district

court’s    order    denying     relief      on    his    28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1) (2000).            A certificate of appealability will not

issue     absent    “a   substantial         showing          of    the    denial    of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner     satisfies        this        standard       by        demonstrating         that

reasonable    jurists       would     find       that    any        assessment      of     the

constitutional      claims      by   the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude that Frasch

has not made the requisite showing.                       Accordingly, we deny a

certificate    of     appealability         and      dismiss        the    appeal.          We

dispense     with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2